      8:20-cv-02010-MGL        Date Filed 07/23/20      Entry Number 18          Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION

MIKIE MARCELL CALDWELL,                         §
          Plaintiff,                            §
                                                §
vs.                                             §
                                                §     Civil Action No. 8:20-02010-MGL
                                                §
GEORGE TORRES, NOT SURE WHICH                   §
FEDERAL AGENT, SUMTER COUNTY                    §
DETENTION CENTER, and TORRES                    §
ATTORNEY,                                       §
          Defendants.                           §
                                                §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
                 AND DISMISSING PLAINTIFF’S COMPLAINT

       Plaintiff Mikie Marcell Caldwell (Caldwell), proceeding pro se, filed this action pursuant

to Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971).

This matter is before the Court for review of the Report and Recommendation (Report) of the

United States Magistrate Judge recommending Caldwell’s complaint be dismissed without leave

to amend and without issuance and service of process. The Report was made in accordance with

28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court
      8:20-cv-02010-MGL          Date Filed 07/23/20       Entry Number 18         Page 2 of 2




may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

         The Magistrate Judge filed the Report on June 25, 2020. To date, Caldwell has failed to

file any objections. “[I]n the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover,

a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.

1985).

         After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Caldwell’s complaint is DISMISSED WITH PREJUDICE and without

issuance and service of process.



         IT IS SO ORDERED.

         Signed this 23rd day of July 2020 in Columbia, South Carolina.

                                                       s/ Mary Geiger Lewis
                                                       MARY GEIGER LEWIS
                                                       UNITED STATES DISTRICT JUDGE


                                          *****
                               NOTICE OF RIGHT TO APPEAL

         The parties are hereby notified of the right to appeal this Order within sixty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
